The Chancellor.
The taxing officer was right in this ease, in disallowing the illegal charge for seaching and certifying as to subsequent deeds and incumbrances of the mortgaged premises. The original fee bill contained in the revised statutes, allowed to the county clerk five cents a year for making such searches. But the 13th section of the act of the 14th of May, 1840, allows to the clerks of counties and registers of cities, for searching and certifying the title of and incumbrances upon real estate, ten cents for each conveyance and incumbrance certified by him,; fixing the minimum of such fees, however, at fifty cents, and the maximum at five dollars. (Laws of 1840, p. 290.) This provision may perhaps be considered as somewhat in conflict, so far as concerns incumbrances by judgment or decree, with the 33d section of the act, concerning costs and fees in courts of law and for other purposes, passed the same day, (idem, 335 ;) which section fixes the allowance to the county clerks at twenty-five cents, for searching for judgments and decrees for five years or under; including the transcript and certificate. But the charge in the present case comes exclusively under the act to reduce the expense of foreclosing mortgages. And it can only he taxed at the rate of ten cents for each conveyance of or incumbrance upon the mortgaged premises, found and certified j, where the charge at that rate amounts to fifty cents or more.
Motion for retaxation denied.